Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
PERRY REDING,)
		    No. 08-04-00030-CV

)
			Appellant,)
			Appeal from

)
v.)
		    388th District Court

)
MARY ELLEN REDING,)
		of El Paso County, Texas

)
			Appellee.)
		  (TC# 2002-CM-2084)


MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1, which states that:
	(a)  On Motion or By Agreement.  The appellate court may dispose of an appeal as follows:

	(1)  On Motion of Appellant.  In accordance with a motion of appellant, the court
may dismiss the appeal or affirm the appealed judgment or order unless disposition
would prevent a party from seeking relief to which it would otherwise be entitled.

	(2)  By Agreement.  In accordance with an agreement signed by the parties or their
attorneys and filed with the clerk, the court may:

		(A)  render judgment effectuating the parties' agreements;

		(B)  set aside the trial court's judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in
accordance with the agreements; or

		(c)  abate the appeal and permit proceedings in the trial court to
effectuate the agreement.

	Appellant desires to dismiss the appeal because the parties have successfully negotiated a
resolution of the case and the trial court has rendered a modified decree based on their agreement. 
The motion is granted and the appeal is hereby dismissed.  Appellant shall pay all costs of this
appeal.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against
the appellant).

May 13, 2004						 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.